IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DAVID J. BARNES, EXECUTOR ESTATE          :   No. 554 EAL 2019
OF GRACE V. BARNES,                       :
                                          :
                   Petitioner             :   Petition for Allowance of Appeal
                                          :   from the Order of the
                                          :   Commonwealth Court
             v.                           :
                                          :
                                          :
PHILADELPHIA HISTORICAL                   :
COMMISSION,                               :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 5th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.